UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Olstein All Cap Value Fund Olstein Strategic Opportunities Fund SEMI-ANNUAL REPORT DECEMBER 31, 2014 The Olstein Funds CONTENTS 3 Olstein All Cap Value Fund 35 Olstein Strategic Opportunities Fund 58 Combined Notes to Financial Statements 70 Additional Information 2 OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 19 Expense Example 21 ºSchedule of Investments 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights OLSTEIN ALL CAP VALUE FUND 3 OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the year ended December 31, 2014, Class C shares of the Olstein All Cap Value Fund appreciated 15.03% compared to total returns of 13.69% and 12.56% for the S&P 500® Index and the Russell 3000® Index, respectively.For the six-month reporting period ended December 31, 2014, Class C shares of the Olstein All Cap Value Fund returned 9.81% compared to total returns of 6.12% for the S&P 500® Index and 5.25% for the Russell 3000® Index.Since the Fund’s inception date of September 21, 1995 thru December 31, 2014 (19 plus years), the Fund has appreciated at an annualized rate of 11.09% compared to 8.78% and 8.86% for the S&P 500® Index and the Russell 3000® Index, respectively. MARKET OUTLOOK The calm that prevailed in U.S. equity markets for most of the past three years was disrupted by an increase in market volatility during the second half of 2014, as many investors reacted negatively to the planned end of the Fed’s asset purchase program known as quantitative easing and to rapidly falling oil prices.While there are always forecasters predicting the next stock market downturn, we believe it is important for investors to weather market events and periods of short term volatility by favoring the equities of financially strong companies with stable or growing free cash flow, run by managements that have a demonstrated history of deploying that cash to the benefit of shareholders.The Fund’s analysts and portfolio managers have approximately 100 years of combined stock market research experience but have yet to iden- The performance data quoted represents past performance and does not guarantee future results. The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 12/31/2014, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC of 1% during the one-year period, was 14.03%, 15.00%, and 5.81%, respectively. Per the Fund’s prospectus dated 10/31/14, the expense ratio for the Olstein All Cap Value Fund Class C was 2.28%. Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than performance quoted. To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. OLSTEIN ALL CAP VALUE FUND 4 tify any individual or company who can accurately forecast and time over all market moves with enough degree of regularity to profit therefrom.Ponce de Leon probably had a better chance of discovering the Fountain of Youth. While investors, the press, market pundits, etc. may be nervous about equity market volatility, we believe it is more productive to identify either; (1) equity securities whose real economic value based on the ability to generate future free cash flow is, in our opinion, unrecognized by the market as a result of short term factors; or (2) to sell equity securities that we believe whose value has currently been recognized by market forces. Our method of taking advantage of market volatility is to use the downside volatility to purchase securities at prices selling at a material discount to our calculation of intrinsic value (which is based on our estimate of a company’s ability to generate and/or grow free cash flow) and to use the upside volatility to sell securities in which market forces have reduced or closed our estimated valuation discount.Thus, our discipline often results in the Fund buying when the market or individual stocks are declining and selling when the opposite is true. In the current market, we are finding viable opportunities to purchase investments that we believe meet our investment objectives by focusing on three company specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate and/or grow future sustainable free cash flow which in our opinion is not being properly valuedby the market; and (3) and a management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders.We believe that companies prioritizing these factors are in a position to compete more advantageously in all types of economic environments and as a result offers the Fund the appropriate risk/reward tolerances.In the current market (as always), we are alsoliquidating securities which have reached prices where we believe the market has recognized the underlying intrinsic value of the company and thus no longer possesses an investment edge.If we are unable to find ideas meeting our stringent investment criteria, we sit with cash waiting to seize upon the opportunities that eventually arise.Our cash equivalent position as of December 31, 2014 was approximately 11% of the Fund’s assets.In conclusion, we believe the Fund’s strategy as outlined above increases the probability of the Fund continuing to realize its investment objectives. OUR STRATEGY From our perspective, Wall Street’s obsessive focus on short-term concerns has increased the opportunities to identify potential investments in which material deviations develop between a company’s stock price and our estimate of the company’s intrinsic value.Investors reacting to the daily noise and news and whether or not companies beat earnings estimates, which in a OLSTEIN ALL CAP VALUE FUND 5 majority of the cases have little to do with long term valuations, continue to create favorable opportunities for the Fund to buy companies with solid balance sheets and business models that generate excess cash flow at what we believe are bargain prices.In 2015, we will continue to remain focused on individual companies, their operations and prospects for maintaining or growing sustainable free cash flow which, in our opinion, are not being properly valued based on current market prices. In addition to our focus on a company’s ability to generate sustainable free cash flow, we continually emphasize the quality of a company’s earnings.By highlighting the quality of a company’s earnings (defined as our assessment of the conservatism and/or economic reality of the financial statements), we seek to accomplish two objectives: (1) to identify those companies that not only have focused their priorities on solidifying the balance sheet during the economic recovery but have also laid the groundwork to achieve a substantial strategic advantage for the eventual acceleration of economic growth; and (2) to assess the financial risk inherent in each investment opportunity before considering the potential for capital appreciation. PORTFOLIO REVIEW Our current portfolio consists of companies that we believe are selling at a discount to our calculation of intrinsic value, have a sustainable competitive advantage, discernible balance sheet strength, a management team that emphasizes decisions based on cost of capital calculations and deploys free cash flow to create shareholder value.We believe companies with these characteristics are poised to eliminate the valuation gaps created by the recent events as economic growth accelerates. At December 31, 2014, the Olstein All Cap Value Fund portfolio consisted of 100 holdings with an average weighted market capitalization of $56.66 billion.During the six-month reporting period, the Fund initiated positions in fifteen companies and strategically added to positions in twenty-seven companies.Over the same time period, the Fund eliminated its holdings in twenty companies and strategically decreased its holdings in another thirteen companies.Positions initiated during the last six months include: Discovery Communications, Dorman Products, Dover Corp., DSW Inc., First Niagara Financial Group, Janus Capital Group Inc., MasterCard Inc., Owens-Illinois Inc., Packaging Corporation of America, Patterson Companies, Inc., Pentair Ltd, Twenty-First Century Fox, Universal Health Services Inc. and The Wendy’s Company.Positions eliminated during the past six months include: 3M Company, ABB Ltd, Ann Inc., Baxter International, C R Bard Inc., Care Fusion Corp., Cintas Corp., Coca-Cola Co., Dentsply International, Ethan Allen Interiors, Hormel Foods, International Game Technology, McDonald’s OLSTEIN ALL CAP VALUE FUND 6 Corp., Newell Rubbermaid Inc., PetSmart Inc., Sysco Corp., TRW Automotive Holdings Corp., URS Corp., V F Corp. and Walt Disney Company. Our Leaders The stocks which contributed positively to performance for the six-month reporting period include: Lowe’s Companies Inc., Ross Stores Inc., PetSmart Inc., Zoetis Inc. and Bed, Bath & Beyond, Inc. At the close of the reporting period, the Fund continued to maintain positions in Lowe’s, Ross Stores, Bed, Bath & Beyond and Zoetis.During the reporting period, the Fund eliminated its holding in PetSmart, which was targeted by a strategic acquirer.On December 14, 2014, PetSmart announced that it had entered into definitive agreement to be acquired by private equity firm BC Partners for $83 per share in cash.The Fund sold its holdings in PetSmart as the price of the company’s stock approached the announced acquisition price which represented a substantial premium to the Fund’s average cost for PetSmart. Our Laggards Laggards during the six-moth reporting period include: Smith & Wesson Holding Corp., NOW Inc., National Oilwell Varco Inc., Dover Corp. and Express Inc.As of the close of the reporting period, the Fund continued to hold each of these stocks in its portfolio. OUR THOUGHTS ON ACTIVE MANAGEMENT VERSUS SEEKING TO BE AVERAGE With the close of each calendar year, there appear a number of articles and stories in the business press comparing the average returns of active equity managers to passive index funds.The articles highlight the number of managers that underperform (the most well-known index, the S&P 500 Index®) as opposed to emphasizing the number of managers available that have outperformed over long periods of time.Inevitably, these articles come to the conclusion that since the S&P 500 Index® has outperformed a material majority of active equity managers, seeking to identify outperforming active equity managers has proven to be a pointless pursuit.In fact, the articles further conclude that index investing is the only logical choice for all investors because active management will eventually lead to under-performance, and investors do not have the capabilities to select long-term outperforming active managers.The above conclusion is currently accepted as investment dogma which basically says investors should accept being average.The Nobel Prize was recently given to a professor advocating the “efficient market theory” which basically says that all relevant information is in the price of every stock, and everybody is playing with the same information deck and unable to uncover information not yet considered and included in the stock OLSTEIN ALL CAP VALUE FUND 7 price.The Nobel Prize has given additional credence to the tenet that equity investors should pursue passive index investing as it is virtually impossible to discover information not yet considered as part of the stock price and thus, it is almost impossible to outperform over long time periods.The subtle conclusion is that passive index investing is the only correct way to go.Passive index investing advocates believe that seeking to outperform the market over long periods of time is akin to a dog chasing its tail.More importantly, recent strong inflows into index mutual funds may be the best evidence that investors have adopted the conventional wisdom that active investment management is a futile endeavor.As equity markets have bounced back from the lows experienced in March 2009, an increasing number of investors have opted to invest in passive equity funds and ETFs.According to the Investment Company Institute, from January 2009 through November 2014, domestic index equity mutual funds received $178.2 billion in cumulative net new cash.In contrast, actively managed domestic equity mutual funds experienced a net outflow of $600 billion.1 We could not disagree more with the supporters of the “efficient market theory” and the theory of passive index type investing (accepting the averages is the only wise option for the public), as opposed to pursuing active managers who have practiced long-term fundamental value investment disciplines which have demonstrated long-term market index beating investment returns that are likely to continue “over time” rather than “all of the time”. Advocating mediocrity or being average is a line of thinking that we believe is defeatist, condescending and against the basic tenets of American business philosophy.We grew up believing and were taught that the opportunity to break away from mediocrity is available to all Americans who are willing to pursue the American dream through hard work and the pursuit of superior knowledge.It is a travesty that so many Wall Street intellectuals and professors at well respected universities charging high tuitions are teaching their students to be average. Influential academics backed by the press and a material number of financial advisors rarely question the indexing theory (or “being average theory”) resulting in the rise of passive index investing to the level of accepted “investment dogma”. A recent article by a major publication (Wall Street Journal, November 29, 2014, “Stock Indexing Racks Up Another Triumphant Year”) seeking to give further credence to pursuing passive index investing, concluded that the number of mutual funds beating the index through the first 9 months of 2014 reached a new low of 7.6% compared to 38.6% over the last 25 years.In our opinion, the above statistics strongly negates the conclusion that indexing is 1Investment Company Institute, 2014 Investment Company Fact Book, page 44. OLSTEIN ALL CAP VALUE FUND 8 the way to go.Accepting the 38.6% number quoted above or even lowering the percentage of market beating active investors to a more quoted 25% level gives the public more than enough choices to easily find active managers who can enhance their financial health.Relying on the one year 7.6% statistic quoted above rather than the 25 year statistic is misleading and misguided.Rather than point out that 2014 was an anomaly over the 26 year period, the reporter reached a biased conclusion which “cut the suit to fit the cloth”.It is our opinion that the statistics presented in the aforementioned article represent valuable arrows in the quiver of pursuing successful long term average beating active managers.The fact that so many professionals were able to outperform the S&P 500 Index® over the past 25 years, in our opinion, refutes the “efficient market theory” and negates the theory that investors should surrender to being average rather than pursue average beating active managers. We believe granting the Nobel Prize to the “efficient market theory” professor was misplaced.Our long history of looking behind the numbers of financial statements has made it obvious to us that the ability to perform a forensic analysis of financial statements, which actively pursues information about a company’s normalized ability to generate future sustainable free cash flow that is not being currently valued in the stock price by the investing public (because of short-term factors or just plain misperception), is being wrongfully devalued or cast aside by the efficient market/passive index advocates.It is doubtful that any of these intellectuals have ever performed a forensic analysis of a company’s financial statements, which might indicate that a stock’s price may not be correctly valuing a company’s long-term ability to produce sustainable or growing free cash flow.To accept a value investor’s ability to uncover information not generally recognized by the investing public would contradict the “efficient market theory”.We believe in the importance of looking behind the numbers to uncover information not generally recognized by the investing public, and we have been able to identify such information throughout our career.However, we realize that general acceptance of this capability by the press and academics would negate the level of acceptance of the “efficient market theory” and the related conclusion that “passive index investing” is the only rational choice available to the investing public.In addition, perhaps efficient market enthusiasts and passive index investing enthusiasts might recognize the flaws in their theory, when looking at the prices that bubble stocks (especially the ones included in the passive index portfolios such as World Com, Enron, etc.) eventually reachedresulting in material losses to their portfolio. Pursuing active managers with long term records of beating the averages, whose investment discipline has a reasonable probability of continuing their long-term above average record is a worthwhile endeavor.For example, as of December 31, 2014, an investor in our Class C share at inception of the Fund (September 1995) who reinvested all dividends and capital gains and made no OLSTEIN ALL CAP VALUE FUND 9 withdrawals earned an annualized return 11.09% (after all fees) for a period of over 19 years, compared to 8.78% annually for the S&P 500 Index® (no fees charged) over the same time period.A $1,000,000 investment in our Class C shares over the aforementioned 19 year plus time period would have accumulated to almost $7.6 million, whereas a similar $1,000,000 passive investment in the S&P 500 Index® would have approximated $5.1 million.Is there anybody who disagrees that the difference between the two amounts is material? On the following pages, we will outline why we believe our investment discipline, which actively pursues a forensic analysis of financial statements to uncover information about a company’s future sustainable free cash flow which we believe is not currently being valued correctly by the public (because of short-term factors or just misperception), can result in material price discounts creating investment bargains.Consistently taking advantage of those bargains can lead to long-term above-average performance.It is important to note that we give almost zero probability to beating the “averages all of the time” and the goal should be to achieve above-average performance “over time”.The press picking on individual years to cite underperformance rather than long time period is also misguided.Looking to win all of the time is usually an impediment to winning over time.Correctly pursued and analyzed, financial statement information is available to all investors willing to put in the time and effort and is usually pursued in different ways by professional value investors who have similar long-term records.It has been our experience over the years that a significant majorityof stocks at any point in time are not valued on the basis of all the relevant information available, and in fact are usually priced on the basis of what the investment masses believe to be true based on information that is currently placed in front of their eyes via the press, investment analysts or heavily influenced by the upward and downward momentum of the daily stock price. The performance data quoted represents past performance and does not guarantee future results. The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 12/31/2014, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC of 1% during the one-year period, was 14.03%, 15.00%, and 5.81%, respectively. Per the Fund’s prospectus dated 10/31/14, the expense ratio for the Olstein All Cap Value Fund Class C was 2.28%. Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than performance quoted. To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. OLSTEIN ALL CAP VALUE FUND 10 Our active investment discipline believes that long-term above average returns are determined by the number and severity of your investment losses as opposed to your biggest winners.Losses take away capital and thus leaves less ammunition to launch a comeback.Thus, we focus on downside risk before considering upside potential.Unfortunately, the so called wisest men in the room who believe and preach passive index investing and average returns (I doubt they pursue average returns) as the way to succeed as an equity investor probably do not understand or take into account that there are real companies behind each stock.These companies have balance sheets, income statements, footnotes, returns on equity, profit margins, free cash flow, divisional analysis, accounting options, etc., etc., that can be analyzed and should be analyzed. Today’s markets are dominated by traders making “market decisions” who are predicting where stock prices will go in the short-term on the basis of electronic trading algorithms or are basing their decision on short-term investment news accentuated by the analysts and press (did the company beat or miss estimates?).On the other hand, we are making “investment decisions” based on valuing companies. We believe that the increased focus on short term stock fluctuations, which have little to do with long term fundamentals, is creating an additional edge for active managers.In fact, the current obsession with predicting short term stock moves has increased the probability that long-term value investors will have long-term above-average market returns because eventually a stock is valued on its long term fundamentals (or its ability to generate and/or grow free cash flow).We believe it is just as important when seeking to achieve long-term above average performance to avoid or sell companies whose stock prices are fully valued and/or over valued based on its long-term ability to generate and/or grow sustainable free cash flow. We believe that active management, particularly as practiced by investors focused on identifying undervalued securities is not only a rewarding way to achieve above-average long-term investment returns, it is also critical for mitigating the downside risk inherent in equity investing.Minimizing investment errors are the most important determinant of long term equity returns and the ability to outperform.From the start, investors should be aware that passive investing fully exposes the investor to all market moves including market declines.We, as value investors, emphasize and seek to avoid permanent loss of capital since recovering from steep portfolio declines requires significant subsequent investment returns to overcome the loss of capital.For this reason, we believe in defending against a permanent loss of capital before considering upside potential.We are consciously aware of differences between market prices and valuations of the underlying company by OLSTEIN ALL CAP VALUE FUND 11 focusing on operating fundamentals, the structure of the balance sheet and identifying a company’s capability to generate and/or grow sustainable future excess free cash flow not properly valued by the market.When undervalued investments are not available, we have no problem sitting with cash until discount opportunities develop, rather than overpaying which could result in material errors.We are very disciplined on the price we pay for any company.We seek to buy companies at discounts to our calculation of intrinsic fundamental value in an attempt to mitigate the risk of incorrectly estimating future cash flow and thus the ultimate value of the company. One of our primary criticisms of passive or index investing lies with the composition of the index itself.Using the most popular index, the S&P 500 Index®, as an example, we focus on two elements of index investing that many passive investors are either unaware or simply overlook.First, from our perspective as value investors, an index exposes the passive investor to a range of companies with flawed fundamentals and questionable prospects.Second, investing in an index fund can provide significant over-exposure to over-valued companies and under-exposure to undervalued companies.Who says indexes cannot go down continuously for many years when a majority of the components are materially overvalued?Perhaps being average can result in long-term absolute losses. Regarding the first point, any list of 500 companies is bound to include a significant number of companies with flawed or declining fundamentals, structural impairments, flawed accounting, ineffective strategies and/or poor management teams.Most investors remember companies such as Lehman Brothers, Bear Stearns, Washington Mutual, Sears, Kodak, Enron, and WorldCom were, at one time, members of the S&P 500 Index®, and each of these companies eventually suffered material long-term declines.While they were rising relative to the market based on bad information, bad accounting, etc., the index funds receiving new money were forced to buy more and more as they became bigger components of the averages.Passive investing exposed many investors to the poor fundamentals, secular decline, and assorted misfortunes of these companies and other such companies in the index.As active managers looking to buy good companies at a discount to their intrinsic value, we seek to separate those companies with serious structural, financial, or secular problems from those undervalued companies that are simply not yet performing to their full potential or whose potential is not currently recognized by the market. Regarding the second point, an index such as the S&P 500 Index® is not a static collection of companies.Standard & Poors periodically updates the components of the S&P 500 Index® in response to acquisitions or as various companies shrink and grow within the index market capitalization range.In fact, over the past five years the Index has added 79 companies and removed OLSTEIN ALL CAP VALUE FUND 12 77 companies – a significant number of changes to a 500 company list.It is important to understand what drives constituent changes to the index and what the changes mean for passive investors.Companies are often added to the S&P 500 Index® after a period of remarkable, and sometimes rapid, appreciation; conversely, companies are often removed from the Index after substantial declines in value.World Com and Enron are prime examples of this type of decision making.Furthermore, since the S&P 500 Index® is a market-weighted index, each company’s weight in the index is linked to its market capitalization.As a company’s stock price rises increasing its market capitalization, it represents a larger portion of the index; conversely, as a company’s stock price falls, its represents a smaller percent of the index.Since company-specific, fundamental factors do not always drive these price moves, passive investors can find their portfolio overexposed to overvalued stocks and sectors and underexposed to those undervalued companies and sectors with greater capital appreciation potential than the companies that dominate the index.As active investors, we don’t assess a company’s potential for capital appreciation based on the momentum of its stock price.Rather, we base our assessment for capital appreciation after performing an inferential analysis of a company’s financial statements.The goal is to determine a company’s normalized ability to generate and/or grow future free cash flow which determines intrinsic value.We next determine whether the current stock price discount from our calculation of intrinsic value is large enough to compensate us for taking the risk of owning and valuing the stock based on our ability to predict future excess free cash flow. Another of our criticisms of passive investing is rooted in the idea that underpins the passive approach, that is, the efficient market theory.The efficient market theory postulate that markets are permeated by rational investors who, armed with all publicly available information, drive the prices of company stocks to their fair valuation.From experience, we understand that investors are not always rational participants in the market, and markets often undergo extended periods of inefficiency completely divorced from fundamental company valuations (who does not remember the internet and technology bubble?).More importantly, from our longer term perspective as value investors, we realize not all market participants (rational or otherwise) treat, analyze, and react to publicly available information in the same manner or from the same perspective.We find that a great deal of market reaction to publicly available information is emotional and more often than not, motivated by short-term performance concerns.In today’s market environment, the press and analysts devote too much time and focus after company’s report quarterly or annual results on whether or not the company beat or missed earnings estimates, rather than examining whether or not the quarter- OLSTEIN ALL CAP VALUE FUND 13 ly results provided any data, information or clues which are important to the future valuation of the company over the next 3-5 years.Perhaps the analyst who missed the estimate should be questioned as to why the projection was bad as opposed to putting the company on the spot.As active managers, we seek to exploit these inefficiencies and irrational behaviors by basing our buy, sell and hold decisions on company-specific fundamentals and the company outlook over a three- to five-year investment horizon, rather than reacting to short-term market sentiment. We are active managers because we believe in the logic of our accounting based value discipline – of buying the common stocks of good businesses at material discounts to our estimate of their intrinsic value.We value companies based on our estimates of their ability to generate future free cash flow and our approach requires that we not only develop a thorough understanding of how each company’s operations generate sustainable free cash flow (know how it works) but also requires that we answer a series of questions about the company’s business model, its strategy, its future prospects and its management (know what you own).We assess management decisions and their competence by analyzing the financial statements, footnotes, and shareholder letters as opposed to interviewing management.Our biggest concern is the downside, and we have yet in our career to be warned by management to vacate or not buy a stock because of structural problems which they are unable to solve.The financials tend to eliminate management bias.We develop a thorough understanding of each company through a bottom-up fundamental analysis of a company’s financial statements – focusing on the balance sheet, income statement and cash flow statement and an ongoing forensic analysis of looking behind the numbers ofa company’s financial statements, regulatory filings and other disclosures.We also assess the reality of the accounting assumptions and make our own necessary adjustments to place the financials in accordance with our view of economic reality.In addition to the financial statements previously mentioned, we focus on a company’s 10K, 10Q, proxy filings, annual reports, shareholder letters, footnotes, public announcements and other regulatory filings.While the passive investor would assume that all of this publicly available information has already been factored into the price of a company, most investors pay little attention to detailed analysis of financial statements which is critical when assessing a company’s intrinsic value and determining the relevant risks of owning the stock being assessed. The objective of our fundamental analysis is to understand the company’s business model and how a company’s operations generate free cash flow.We also want to determine the level of ongoing investment that is required to maintain or grow the company’s free cash flow and ultimately how much of OLSTEIN ALL CAP VALUE FUND 14 the cash generated by a company’s operations will be returned to us as investors.A key objective of our forensic analysis is to also determine if a company’s accounting policies and practices reflect economic reality; to identify and make accounting adjustments that eliminate management’s reporting bias, and to identify positive or negative factors that may affect future free cash flow which may not be recognized by the investing public.We believe our approach provides us with the necessary knowledge to judge the likely long-term success of a company’s strategy, the sustainability of its performance and the quality of its management team.We also believe our process takes on added importance after the extended market run like we have experienced over the past five years, since it affords us greater confidence to understand and manage the risks associated with investing in the equity securities of the companies in our portfolio. Although we use several valuation methods to determine a company’s intrinsic value, they are all based on free cash flow.For us, reliable valuations require a thorough understanding of a company’s accounting and reporting techniques as well as an assessment of the company’s quality of earnings. In order to estimate sustainable free cash flow, Olstein’s investment team undertakes an intensive, inferential analysis of the historical and current information contained in the company’s publicly disclosed financial statements and accompanying footnotes, shareholder reports and other required disclosures.The goal is to assess a company’s quality of earnings and to alert us to positive or negative factors affecting a company’s future free cash flow that may or may not be recognized by the financial markets.Properly assessing a company’s quality of earnings is important to our valuation methodology because it provides us with reliable estimates about future cash flow that are critical to projecting the future value of a company; a measure of the sensitivity of our valuations to projected and unexpected changes in future cash flow; and an ability to detect early signs as to whether or not a company’s business policies and strategic direction are capable of achieving the financial objectives necessary to reach our calculated values.Our requirements to purchase stocks at a discount to our assessment of intrinsic value is our attempt to minimize the losseson the stocks where we are wrong with regard to our estimate of a company’s ability to generate sustainable future excess cash flow.Unfortunately, the ability to buy at a discount only occurs when there is some kind of negativity surrounding a company, the industry, the stock market or just plain misperceptions.The negativity usually requires patience waiting for the cloud to lift and can result in periods of underperformance.Patience is a value investor’s best friend and thus our mantra continues to be “perform over time” not “all of the time”. OLSTEIN ALL CAP VALUE FUND 15 FINAL THOUGHTS We will never understand the rationale of intelligent professors, financial writers, etc., for advising the public to buy an investment product which will purchase stocks regardless of value and in certain cases even purchase financial frauds.Under passive indexing, as a stock goes up, and becomes a bigger relative part of the portfolio, new money buys more and more adding to the overvaluation.The lack of respect for the importance of analyzing balance sheets, income statements, cash flow statements, footnotes, proxies, or assessing the economic reality of the accounting principles and assumptions utilized in the financial statements is shocking. We believe that our approach to active management, which attempts to avoid long-term impairment of capital while providing shareholders with the potential to realize long-term capital appreciation, serves investors better than a passive approach to investing.Although unfavorable conditions and misconceptions may cause short-term periods of underperformance, we believe that by focusing on understanding a business, and its potential to generate sustainable free cash flow and ultimately its value, we can achieve the Fund’s investment objective of long-term capital appreciation, and at the same time give us the best probability to outperform passive investment products over long-term periods.After identifying companies that meet well-defined investment criteria, the Fund seeks to take advantage of market volatility and downward price movements to buy such companies at advantageous prices and sell or avoid companies selling at or above intrinsic values.We believe that our form of making active investment decisions based on analyzing financial statements to determine intrinsic values has a decided advantage over long-term passive investing.We realize that our conclusions go against the pronouncements of the academic community, the press, and intellectuals, but we would like to know when the so called investment majority on Wall Street will ever be right over the long run.We realize that it can be difficult taking an unpopular position with the resultant criticism it entails.To us, that is preferable to blindly accepting a majority opinion that we believe is wrong.We choose to accept the criticism rather than going along with the Wall Street mentality that it is okay to be wrong on Wall Street as long as you are not wrong alone.We value your trust and remind you that our money is invested alongside yours. Sincerely, Robert A. Olstein Eric Heyman Chairman and Chief Investment Officer Co-Portfolio Manager OLSTEIN ALL CAP VALUE FUND 16 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995. (With dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions—see important disclosures below): Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 3/31/05 9/30/95 6/30/05 12/31/95 9/30/05 3/31/96 12/31/05 6/30/96 3/31/06 9/30/96 6/30/06 12/31/96 9/30/06 3/31/97 12/31/06 6/30/97 3/31/07 9/30/97 6/30/07 12/31/97 9/30/07 3/31/98 12/31/07 6/30/98 3/31/08 9/30/98 6/30/08 12/31/98 9/30/08 3/31/99 12/31/08 6/30/99 3/31/09 9/30/99 6/30/09 12/31/99 9/30/09 3/31/00 12/31/09 6/30/00 03/31/10 9/30/00 06/30/10 12/31/00 09/30/10 3/31/01 12/31/10 6/30/01 03/31/11 9/30/01 06/30/11 12/31/01 09/30/11 3/31/02 12/31/11 6/30/02 3/31/12 9/30/02 6/30/12 12/31/02 9/30/12 3/31/03 12/31/12 6/30/03 3/31/13 9/30/03 6/30/13 12/31/03 9/30/13 3/31/04 12/31/13 6/30/04 3/31/14 9/30/04 6/30/14 12/31/04 9/30/14 12/31/14 Details: The performance data quoted represents past performance and does not guarantee future results. The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 12/31/2014, assuming reinvest- OLSTEIN ALL CAP VALUE FUND 17 ment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC of 1% during the one-year period, was 14.03%, 15.00%, and 5.81%, respectively. Per the Fund’s prospectus dated 10/31/14, the expense ratio for the Olstein All Cap Value Fund Class C was 2.28%.Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than performance quoted. To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The above represents opinion, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice. The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the Fund’s investment philosophy and are subject to change. Do not make investments based on the securities referenced. The Olstein Funds follow a value-oriented investment approach. However, a particular value stock may not increase in price as the Investment Manager anticipates and may actually decline in price if other investors fail to recognize the stock’s value or if a catalyst that the Investment Manager believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree that the Investment Manager anticipated. Also, the Investment Manager’s calculation of a stock’s private market value involves estimates of future cash flow which may prove to be incorrect and, therefore, could result in sales of the stock at prices lower than the Fund’s original purchase price. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general. The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. Equity market. Investors cannot actually make investments in either index. Not FDIC insured – Not bank-guaranteed – May lose value Distributed by Olstein Capital Management, L.P. – Member FINRA OLSTEIN ALL CAP VALUE FUND 18 Olstein All Cap Value Fund Expense Example as of December 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2014 – December 31, 2014. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN ALL CAP VALUE FUND 19 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. All Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual Class C Adviser Class Hypothetical (5% annual return before expenses) Class C Adviser Class * Expenses are equal to the Fund’s annualized expense ratio of 2.26% and 1.26% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments December 31, 2014 (Unaudited) OLSTEIN ALL CAP VALUE FUND 20 Olstein All Cap Value Fund Schedule of Investments as of December 31, 2014 (Unaudited) COMMON STOCKS – 88.9% AEROSPACE & DEFENSE – 2.1% Shares Value Esterline Technologies Corporation (a) $ United Technologies Corporation AIRLINES – 2.0% Delta Air Lines, Inc. Spirit Airlines, Inc. (a) AUTO COMPONENTS – 1.8% Delphi Automotive PLC (b) Dorman Products, Inc. (a) AUTO MANUFACTURERS – 1.2% General Motors Company BEVERAGES – 0.8% PepsiCo, Inc. BIOTECHNOLOGY – 0.3% Charles River Laboratories International, Inc. (a) BUILDING PRODUCTS – 0.8% Masco Corporation CAPITAL MARKETS – 2.3% Janus Capital Group Inc. Legg Mason, Inc. CHEMICALS – 1.7% E. I. du Pont de Nemours & Company Sensient Technologies Corporation COMMERCIAL BANKS – 5.1% The Bank of New York Mellon Corporation The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 21 COMMON STOCKS – 88.9% – continued COMMERCIAL BANKS – 5.1% – continued Shares Value BB&T Corporation $ Fifth Third Bancorp First Niagara Financial Group, Inc. U.S. Bancorp COMMERCIAL SERVICES & SUPPLIES – 4.3% ABM Industries Incorporated ADT Corp. Avery Dennison Corporation Towers Watson & Co. – Class A COMMUNICATIONS EQUIPMENT – 1.7% Cisco Systems, Inc. QUALCOMM Incorporated COMPUTERS & PERIPHERALS – 2.3% Apple Inc. Teradata Corporation (a) CONSUMER FINANCE – 2.0% American Express Company Equifax Inc. MasterCard, Inc. – Class A CONTAINERS & PACKAGING – 2.8% Owens-Illinois, Inc. (a) Packaging Corporation of America Rock-Tenn Company – Class A Sealed Air Corporation DIVERSIFIED FINANCIAL SERVICES – 2.9% Franklin Resources, Inc. Invesco Ltd. (b) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 22 COMMON STOCKS – 88.9% – continued E-COMMERCE – 1.2% Shares Value eBay Inc. (a) $ ELECTRONIC EQUIPMENT & INSTRUMENTS – 1.5% Itron, Inc. (a) TE Connectivity Ltd. (b) ENERGY EQUIPMENT & SERVICES – 0.8% National Oilwell Varco, Inc. FOOD & DRUG RETAILERS – 0.9% CVS Caremark Corporation FOOD PRODUCTS – 0.6% Whole Foods Market, Inc. HEALTH CARE EQUIPMENT & SUPPLIES – 5.0% Becton, Dickinson and Company Intuitive Surgical, Inc. (a) Medtronic, Inc. Stryker Corporation Zimmer Holdings, Inc. HEALTH CARE PRODUCTS – 1.0% Johnson & Johnson HEALTH CARE PROVIDERS & SERVICES – 2.8% Patterson Companies Inc. Quest Diagnostics Inc. UnitedHealth Group Incorporated Universal Health Services, Inc. – Class B HOUSEHOLD DURABLES – 1.2% Harman International Industries, Incorporated INDUSTRIAL CONGLOMERATES – 1.4% General Electric Company Teleflex Incorporated The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 23 COMMON STOCKS – 88.9% – continued INDUSTRIAL EQUIPMENT WHOLESALE – 1.1% Shares Value WESCO International, Inc. (a) $ INSURANCE – 3.3% Aon PLC (b) The Chubb Corporation Marsh & McLennan Companies, Inc. The Travelers Companies, Inc. MACHINERY – 5.5% Deere & Company Dover Corporation Ingersoll-Rand PLC (b) Parker-Hannifin Corporation Pentair PLC (b) Regal Beloit Corporation Xylem Inc. MEDIA – 2.9% Comcast Corporation – Class A Discovery Communications, Inc. – Class C (a) Twenty-First Century Fox, Inc. – Class B MISCELLANEOUS MANUFACTURING – 1.0% Smith & Wesson Holding Corporation (a) MULTILINE RETAIL – 3.5% Dillard’s, Inc. – Class A Kohls Corporation Macy’s, Inc. OIL & GAS – 1.6% Exxon Mobil Corporation NOW Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 24 COMMON STOCKS – 88.9% – continued PHARMACEUTICALS – 1.8% Shares Value Abbott Laboratories $ Zoetis Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT – 0.4% Jones Lang LaSalle Incorporated RESTAURANTS – 0.6% The Wendy’s Company SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 1.6% Entegris, Inc. (a) Intel Corporation Vishay Intertechnology, Inc. SOFTWARE – 2.1% Microsoft Corporation Oracle Corporation SPECIALTY RETAIL – 6.6% Bed Bath & Beyond Inc. (a) Big Lots, Inc. DSW Inc. – Class A Express, Inc. (a) Lowe’s Companies, Inc. Ross Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. (a) TELECOMMUNICATIONS – 3.0% AT&T Inc. Corning Incorporated Verizon Communications, Inc. TEXTILES, APPAREL & LUXURY GOODS – 2.1% Fossil Group, Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 25 COMMON STOCKS – 88.9% – continued TEXTILES, APPAREL & LUXURY GOODS – 2.1% – continued Shares Value Ralph Lauren Corporation – Class A $ UniFirst Corporation TRANSPORTATION EQUIPMENT – 1.3% The Greenbrier Companies, Inc. TOTAL COMMON STOCKS (Cost $565,474,295) SHORT-TERM INVESTMENTS – 10.9% MONEY MARKET MUTUAL FUNDS (c) – 10.9% Fidelity Institutional Money Market Portfolio – Class I, 0.07% Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.07% TOTAL SHORT-TERM INVESTMENTS (Cost $83,818,081) TOTAL INVESTMENTS – 99.8% (Cost $649,292,376) OTHER ASSETS IN EXCESS OF LIABILITIES – 0.2% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 26 (THIS PAGE INTENTIONALLY LEFT BLANK.) 27 Olstein All Cap Value Fund Statement of Assets and Liabilities as of December 31, 2014 (Unaudited) Assets: Investments, at value (at cost $649,292,376) $ Cash Receivable for securities sold Dividends and interest receivable Receivable for capital shares sold Other assets Total Assets Liabilities: Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for transfer agent fees and expenses Payable for administration fees Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized gain on investments sold Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 28 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 29 Olstein All Cap Value Fund Statement of Operations For the Six Months Ended December 31, 2014 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Transfer agent fees and expenses Administration fees Professional fees Trustees’ fees and expenses Accounting costs Federal and state registration Custody fees Reports to shareholders Other Total expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 30 Olstein All Cap Value Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2014 Year Ended (Unaudited) June 30, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Class C Shareholders from Net Realized Gains ) — Distributions to Adviser Class Shareholders from Net Realized Gains ) — Total distributions to shareholders ) — Net increase (decrease) in net assets resulting from Fund share transactions (See Note 7) ) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 31 Olstein All Cap Value Fund Financial Highlights Class C For the Six Months For the For the For the For the For the Ended Year Year Year Year Year Dec. 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain on investments Total from investment operations Distributions from net realized gain on investments ) — Net Asset Value – End of Period $ Total Return++ %* % Ratios (to average net assets)/ Supplemental Data: Expenses %** % Net investment loss )%** )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 32 Olstein All Cap Value Fund Financial Highlights Adviser Class For the Six Months For the For the For the For the For the Ended Year Year Year Year Year Dec. 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(1) ) ) Net realized and unrealized gain on investments Total from investment operations Distributions from net realized gain on investments ) — Net Asset Value – End of Period $ Total Return %* % Ratios (to average net assets)/ Supplemental Data: Expenses %** %(2) % Net investment income (loss) %** % % % )% )% Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ * Not annualized. ** Annualized. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. The Board voted to eliminate the 12b-1 Plan for the Adviser Class effective October 31, 2013 and the 0.25% 12b-1 fee was discontinued. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 33 (THIS PAGE INTENTIONALLY LEFT BLANK.) 34 OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 Letter to Shareholders 46 Expense Example 48 Schedule of Investments 52 Statement of Assets and Liabilities 54 Statement of Operations 55 Statements of Changes in Net Assets 56 Financial Highlights OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the year ended December 31, 2014, load-waived Class A shares of the Olstein Strategic Opportunities Fund appreciated 12.34% compared to total returns of 7.07% and 13.69% for the Russell 2500™ Index and the S&P 500® Index, respectively.For the six-month reporting period ended December 31, 2014, load-waived Class A shares of the Olstein Strategic Opportunities Fund appreciated 6.77% compared to total returns of 1.06% for the Russell 2500™ Index and 6.12% for the S&P 500® Index over the same time period. MARKET OUTLOOK & STRATEGY The calm that prevailed in U.S. equity markets for most of the past three years was disrupted by an increase in market volatility during the second half of 2014, as many investors reacted negatively to the planned end of the Fed’s asset purchase program known as quantitative easing, and to rapidly falling oil prices.Yet, despite an increase in market volatility, we are continuing to find opportunities to purchase the equity securities of what we believe to be undervalued small- to mid-sized companies meeting our stringent investment criteria.Although we expect the market for small- to mid-sized equities to continue to be somewhat volatile in the near term, we also expect stronger economic data and improved company performance to highlight the growing The performance data quoted represents past performance and does not guarantee future results. The Olstein Strategic Opportunities Fund Class A return as of 12/31/14 for the one-year period, five-year period, and since inception (11/1/06), assuming deduction of the maximum Class A sales charge of 5.50% was 6.19%, 16.87% and 8.64%, respectively. Per the Fund’s 10/31/14 prospectus, the Fund’s Class A expense ratio was 1.61%. Expense ratios for other share classes will vary. Performance for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than performance quoted. To obtain performance data current to the most recent month end, please visit our website at www.olsteinfunds.com. OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 strength of the U.S. economy.As in the past, we believe a key beneficiary of the improved economy will be smaller companies whose revenues come mainly from the U.S. market. With the strong market run more than five years old, many forecasters have been contemplating a market pullback in the near future.While there are always forecasters predicting the next downturn, we believe it is important for investors to weather market events and periods of short term volatility by favoring the equities of financially strong companies, selling at a discount to our calculations of intrinsic value based on its normalized ability to produce stable or growing free cash flow and run by managements that have a demonstrated history of deploying that cash to the benefit of shareholders. We believe the market volatility that has characterized the start of 2015 provides an excellent opportunity to find viable undervalued investment opportunities in small- and mid-sized companies.In our search for value, we continue to focus on three crucial, company-specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate sustainable free cash flow which in our opinion is not yet being valued by the market, and (3) management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders. PORTFOLIO AND PERFORMANCE REVIEW At December 31, 2014, the Fund’s portfolio consisted of 49 holdings with an average weighted market capitalization of $3.33 billion.Throughout the reporting period ended December 31, 2014, we continued to modify the portfolio in light of the volatility in the overall market. By paying strict attention to our company valuations, we reduced or eliminated positions in which the discounts from our calculation of intrinsic value were no longer large enough to justify the size of our position.At the same time, we increased or added new positions in what we believe to be well run, conservatively capitalized companies selling at a significant discount to our calculation of intrinsic value. During the reporting period, the Fund initiated positions in ten companies and strategically added to established positions in another sixteen companies.Positions initiated during the reporting period include: Blount International, Inc., Daktronics, Inc., DSW Inc., First Niagara Financial Group, Fox Factory Holding Corp., Lifetime Brands, Patterson Companies, Wabash National Corp., The Wendy’s Company, and Wesco International Inc.During the reporting period, the Fund eliminated its holdings in twelve companies and strategically reduced its holdings in another three companies.The Fund eliminated or reduced its holdings in companies that either OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 reached our valuation levels, or where, in our opinion, changing conditions or new information resulted in additional risk and/or reduced appreciation potential.We redeployed proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.During the quarter, the Fund eliminated its holdings in Aegion Corp., Ann Inc., Avery Dennison Corp., AVX Corp., CareFusion Corp., Charles River Laboratories, Ethan Allen Interiors, International Game Technology, PetSmart, Inc., Teleflex Inc., UFP Technologies and URS Corp. As reported in our last letter to shareholders, URS Corporation and International Game Technology entered into merger agreements with strategic acquirers during the reporting period, resulting in the sale of both companies from the Fund’s portfolio as the price of each company’s stock reached our valuation.We also sold specialty retailer, Ann Inc., following a March 2014 announcement of a significant private equity investor establishing a material position.Increased scrutiny from activist investors during the reporting period caused the company’s stock price to rise fairly rapidly to our valuation level.As value investors who usually have to wait patiently for a company to improve operating results and for the market to ultimately recognize the value we see, these acquisitions and private equity investments not only came as a pleasant surprise, they allowed us to reach our value in each company over a much shorter holding period. Our Leaders The stocks which contributed positively to performance for the six-month reporting period include: PetSmart Inc., Janus Capital Group, CareFusion Corp., Sealed Air Corp. and Patterson Companies. As of December 31, 2014, the Fund maintained positions in Janus Capital Group, Sealed Air Corp. and Patterson Companies, Inc.On December 14, 2014, PetSmart announced that it had entered into definitive agreement to be acquired by private equity firm BC Partners for $83 per share in cash.The Fund sold its holdings in PetSmart as the price of the company’s stock approached the announced acquisition price representing a substantial premium to the Fund’s average cost for PetSmart.Similarly, on October 5, 2014, Becton Dickinson announced that it had entered into a definitive agreement to acquire CareFusion for $58 per share. The Fund sold its holdings in CareFusion as the price of the company’s stock approached the announced acquisition price representing a substantial premium to the Fund’s average cost for the company’s stock. Our Laggards Laggards during the six month reporting period include: Smith & Wesson Holding Corp., NOW Inc., Potbelly Corp., Aegion Inc. and Standard Motor OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 Products.At the close of the reporting period, the Fund continues to hold Smith & Wesson, NOW Inc., Potbelly Corp. and Standard Motor Products in its portfolio.The Fund eliminated its position in industrial goods/infrastructure company Aegion Corp., after we lost confidence in company management and its ability to effectively implement a clear, consistent strategy.We were initially attracted by the company’s prospects, approximately three years ago, as it transitioned from a company whose earnings were dominated by municipal sewer servicing to being a well-rounded pipeline service provider with increased exposure to energy and mining and structural and construction businesses.During the recent stages of this transition, however, management has continued to provide excuses for underperforming business segments and overall poor company performance without articulating a clear strategy for moving forward. REVIEW OF ACTIVIST HOLDINGS As of December 31, 2014, the Fund was invested in twelve activist situations, representing approximately 28% of the Fund’s equity investments, and two of its top ten holdings.In general, these situations fit our definition of an activist investment where an outside investor, usually a hedge fund, private equity investor, or Olstein Capital Management seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. The Fund’s activist holdings as of December 31, 2014, include recreational vehicle manufacturer, Arctic Cat, agricultural machine and equipment manufacturer, Blount International, department store, Dillard’s Inc., aerospace and defense products manufacturer, Esterline Technologies Corp., specialty apparel and accessory retailer, Express Inc., recreational vehicle suspension products manufacturer, Fox Factory Holding Corp., money management firms, Janus Capital Group and Legg Mason Inc.; kitchenware and housewares manufacturer, Lifetime Brands Inc., specialty eatery, Potbelly Inc., specialty retailer of nutritional products, Vitamin Shoppe Inc. and fast-food restaurant chain, The Wendy’s Company.We continue to monitor the operational progress of the companies’ as well as activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe the actions that have been proposed or implemented should increase shareholder value through improved future free cash flow from operations. With each of our activist situations, one of the most important variables we consider, especially during tough economic times, is “how long do we expect it to take for this company to improve its operations and results?”Although OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time (two years or less), notwithstanding the economic environment.Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value within two years, we are willing to wait beyond two years for operating results to start improving if we are being sufficiently rewarded for the risk, and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. OUR OUTLOOK FOR ACTIVIST INVESTING IN 2015 The past year proved an excellent year for the Fund, driven in great part by the Fund’s activist holdings. During 2014, an extraordinary number of companies in the Fund’s portfolio – eight companies representing approximately 20% of the Fund’s equity investments – were the subject of corporate actions including activist campaigns and takeover offers.Six of these corporate actions were takeover offers which resulted in buyouts of portfolio companies at a significant premium to the Fund’s average cost of each holding.Additionally, the Fund’s unique approach to value and activist investing received flattering media recognition in an October 14, 2014 article by Reuter’s entitled, “The Mutual Fund that Reads Like a Cheat Sheet for Activists.” We expect the surge in activist investing of the past two years to continue into 2015. As the economic recovery continues to unfold in a somewhat uneven manner, we expect that equity markets should provide ample opportunities to identify suitable activist situations for the Fund’s portfolio.Four primary reasons lie behind our expectations: (1) record amounts of liquid cash on corporate balance sheets that may represent a significant source of untapped value; (2) a bumpy road to more “normal” operating conditions should result in an increased ability to identify companies having the potential to improve operating results in the not too distant future, but because it has not yet given overt evidence of this improvement, it is not yet being valued according to its normalized ability to produce future free cash flow; (3) louder calls for stronger corporate governance from investors and regulatory bodies alike are likely to increase management responsiveness to shareholders; and (4) a growing commitment of capital to activist strategies and funds.In fact, according to Hedge Fund Research, four prominent activist funds had grown their assets under management by $9.4 billion during the first half of 2014 to a total of $111 billion – gaining more during the first six months of 2014 than during the previous two years combined. According to FactSet Research, corporate cash balances of non-financial companies in the S&P 500 Index totaled $1.37 trillion at the close of the OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 third quarter of 2014.Although this amount reflected no year-over-year growth in S&P 500 corporate cash balances, it serves as a barometer of the extremely high historical cash balances that sit on many corporate balance sheets.In many cases, a high cash balance may represent an underperforming corporate asset that, when properly deployed, could significantly increase a company’s long-term shareholder value.In 2015, we expect these high cash balances to continue to draw the attention of activist investors seeking alternative uses for cash balances earning extremely low rates of return as well as those activists challenging the mindset of company management teams maintaining high cash balances from a defensive posture. As the economy improves and markets place greater focus on company fundamentals and operating profits, we expect to see greater emphasis on the value enhancement strategies we favor as an activist investor for those companies that temporarily lag their competitors and peers.We believe that in 2015, as the recession fades into memory, activists will target those companies waiting for overall economic improvement and growth to lift their fortunes and pressure them to improve operating results.For us, a rise in operational activism – activism that focuses on a company’s operations as opposed to financial engineering or protracted proxy battles – is a welcome development.We also expect that more companies should be receptive to adopting strategic alternatives in order to undertake much-needed turnarounds in hopes of improving their operating results.We believe this will be especially true for companies approached by those activists with a proven track record of helping a company implement successful turnarounds. From our perspective as investors who focus on small- to mid-sized companies, one of the most interesting expectations for activist investing was discussed in Schulte Roth & Zabel’s recent Shareholder Activism Insight report (October 2014), regarding the size of companies activist expect to target over the next twelve to twenty-four months.The report concluded that more than half of the U.S. activist respondents favor the $250 million to $500 million market cap range while the remaining respondents are split between the $500 million to $750 million range and the less than $250 million range. Our Approach to Activist Situations Since its launch in November 2006, the Fund has maintained a significant commitment to activist situations with an average activist exposure of 25% of total equity investments since inception. The Fund’s activist exposure reached a high of 39% of equity investments during the second quarter of 2008 and a low of 7% of equity investments during the second quarter of 2009 (as the Fund committed its capital to compelling value situations created by the market lows of March 2009 in lieu of longer-term activist situations). OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 Throughout 2015, we will actively seek additional investments for the Fund’s portfolio that fit our approach to activist investing.The criteria for our activist investments includes: companies whose stock prices are significantly below our determination of private market value based on its normalized ability to generate and/or grow future free cash flow; companies that may be overcapitalized; companies with strong brands or franchises but suffering the effects of bad strategic decisions; as well as companies with non-core, underutilized, underperforming or non-productive assets.Even though a potential activist investment may be characterized by one of these attributes, we also look for specific financial characteristics that, from our past experience, strongly favor pursuit of an activist agenda.These financial characteristics include: • High cash balances and/or conservative balance sheets able to withstand short term economic or company problems • Reliable and steady cash flow combined with low returns on invested capital • Questionable past merger & acquisition activity • Unrelated businesses or divisions which may have more value as stand-alone entities • Extremely low valuation multiples • Consistent earnings underperformance Although a company may exhibit one or more of these characteristics and we may develop high-conviction recommendations that the problems can be solved, it is important to note that we must first consider the company’s legal, capital and corporate governance structures before deciding if the company is a suitable target for an activist agenda.Most of the activist situations we have successfully worked through were opportunities created by management missteps and were characterized by one or more of the characteristics previously described. FINAL THOUGHTS As investors, we remind you that our challenge is to develop a thorough understanding of how a company’s operations can generate sustainable free cash flow over a complete business cycle – (during growing, stagnant, or deteriorating economic conditions).We believe it is also important to understand the role company management must play regarding the prospects for each of the companies in our portfolio.We spend a great deal of time understanding and forecasting how management’s decisions are likely to affect a company’s future free cash flow and ultimately the value of the business.As 2015 unfolds, we believe those companies with strong management teams having a proven track record of creating shareholder value over time will have a substantial strategic advantage as economic growth accelerates. OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 Since we launched the Olstein Strategic Opportunities Fund, we have identified many small- to mid-sized companies that have successfully navigated the turbulent waters of recession and recovery to adapt, invest, grow, and restructure for the future.We intend to stay the course as we continue to invest in companies that, in our opinion, have the financial strength to ride out current market jitters while offering favorable long-term business prospects.We appreciate your trust and remind you that our money is invested alongside yours. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager OLSTEIN STRATEGIC OPPORTUNITIES FUND 43 The above represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice. The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the Fund’s investment philosophy and are subject to change. Do not make investments based on the securities referenced. A full schedule of Fund holdings as of 12/31/14 is contained in this report, and is subject to change. This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, charges and expenses of the Olstein Funds and should be read carefully before investing. A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. There is no assurance that the Fund will achieve its investment objective. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information. The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance. These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The Russell 2500® Index is an unmanaged index created by The Russell Investment Group. The Russell 2500® Index is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set. The Russell 2500® Index includes the smallest 2500 securities in the Russell 3000® Index. The Russell 2500® Index is not an investment product available for purchase.The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general. Not FDIC-insured / Not bank-guaranteed / May lose value. Distributed by Olstein Capital Management, L.P.Member FINRA. OLSTEIN STRATEGIC OPPORTUNITIES FUND 44 (THIS PAGE INTENTIONALLY LEFT BLANK.) 45 Olstein Strategic Opportunities Fund Expense Example as of December 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2014 – December 31, 2014. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN STRATEGIC OPPORTUNITIES FUND 46 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Strategic Opportunities Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual Class A Class C Hypothetical (5% annual return before expenses) Class A Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 184/365. Allocation of Portfolio Assets as a percentage of investments December 31, 2014 (Unaudited) OLSTEIN STRATEGIC OPPORTUNITIES FUND 47 Olstein Strategic Opportunities Fund Schedule of Investments as of December 31, 2014 (Unaudited) COMMON STOCKS – 96.0% AEROSPACE & DEFENSE – 2.2% Shares Value Esterline Technologies Corporation (a) $ AIRLINES – 2.4% Spirit Airlines, Inc. (a) AUTO COMPONENTS – 7.8% Dorman Products, Inc. (a) Fox Factory Holding Corp. (a) Miller Industries, Inc. Standard Motor Products, Inc. CAPITAL MARKETS – 6.0% Janus Capital Group Inc. Legg Mason, Inc. CHEMICALS – 2.2% Sensient Technologies Corporation COMMERCIAL BANKS – 1.0% First Niagara Financial Group, Inc. COMMERCIAL SERVICES & SUPPLIES – 5.4% ABM Industries Incorporated ADT Corp. Steelcase Inc. – Class A COMMUNICATIONS EQUIPMENT – 1.7% Harmonic Inc. (a) COMPUTERS & PERIPHERALS – 2.6% Teradata Corporation (a) CONTAINERS & PACKAGING – 1.9% Sealed Air Corporation The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 48 COMMON STOCKS – 96.0% – continued ELECTRONIC EQUIPMENT & INSTRUMENTS – 5.4% Shares Value Daktronics, Inc. $ GSI Group Inc. (a) (b) Itron, Inc. (a) ENVIRONMENTAL CONTROL – 2.1% CECO Environmental Corp. HEALTH CARE PRODUCTS – 2.2% Integra LifeSciences Holdings Corporation (a) HEALTH CARE PROVIDERS & SERVICES – 1.8% Patterson Companies Inc. HOUSEHOLD DURABLES – 4.6% Harman International Industries, Incorporated Lifetime Brands, Inc. INDUSTRIAL EQUIPMENT WHOLESALE – 2.5% WESCO International, Inc. (a) MACHINERY – 4.4% Blount International, Inc. (a) Kadant Inc. Regal Beloit Corporation Xylem Inc. MISCELLANEOUS MANUFACTURING – 2.9% Smith & Wesson Holding Corporation (a) MULTILINE RETAIL – 5.1% Dillard’s, Inc. – Class A Macy’s, Inc. OIL & GAS -2.0% NOW Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 49 COMMON STOCKS – 96.0% – continued PHARMACEUTICALS – 1.3% Shares Value Nutraceutical International Corporation (a) $ REAL ESTATE MANAGEMENT & DEVELOPMENT – 1.4% Jones Lang LaSalle Incorporated RECREATIONAL VEHICLES – 2.1% Arctic Cat Inc. RESTAURANTS – 2.9% Potbelly Corporation (a) The Wendy’s Company SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 3.4% Entegris, Inc. (a) Vishay Intertechnology, Inc. SPECIALTY RETAIL – 9.5% Big Lots, Inc. DSW Inc. – Class A Express, Inc. (a) Vitamin Shoppe, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS – 4.5% Culp, Inc. Rocky Brands, Inc. UniFirst Corporation TRANSPORTATION EQUIPMENT – 4.7% The Greenbrier Companies, Inc. Wabash National Corporation (a) TOTAL COMMON STOCKS (Cost $117,940,568) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 50 SHORT-TERM INVESTMENTS – 3.3% MONEY MARKET MUTUAL FUNDS (c) – 3.3% Shares Value Fidelity Institutional Money Market Portfolio – Class I, 0.07% $ Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.07% TOTAL SHORT-TERM INVESTMENTS (Cost $4,624,296) TOTAL INVESTMENTS – 99.3% (Cost $122,564,864) OTHER ASSETS IN EXCESS OF LIABILITIES – 0.7% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 51 Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of December 31, 2014 (Unaudited) Assets: Investments, at value (at cost $122,564,864) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for transfer agent fees and expenses Payable for administration fees Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized gain on investments sold Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 52 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 53 Olstein Strategic Opportunities Fund Statement of Operations For the Six Months Ended December 31, 2014 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Transfer agent fees and expenses Administration fee Professional fees Federal and state registration Accounting costs Trustees’ fees and expenses Custody fees Reports to shareholders Interest expense (See Note 8) Other Total expenses Expense recoupment by Investment Manager (See Note 5) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 54 Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2014 Year Ended (Unaudited) June 30, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Distributions to Class A Shareholders from Net Realized Gains ) ) Distributions to Class C Shareholders from Net Realized Gains ) ) Total distributions to shareholders ) ) Net increase in net assets resulting from Fund share transactions (Note 7) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ — The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 55 Olstein Strategic Opportunities Fund Financial Highlights Class A For the Six Months For the For the For the For the For the Ended Year Year Year Year Year Dec. 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments ) ) — Net Asset Value – End of Period $ Total Return++ %* % % )% % % Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % After expense waiver and/or reimbursement %** % Ratio of net investment loss: Before expense waiver and/or reimbursement )%** )% )% )% )% )% After expense waiver and/or reimbursement )%** )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any sales charge for Class A Shares. * Not annualized. ** Annualized. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 56 Olstein Strategic Opportunities Fund Financial Highlights Class C For the Six Months For the For the For the For the For the Ended Year Year Year Year Year Dec. 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments ) ) — Net Asset Value – End of Period $ Total Return++ %* % % )% % % Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % After expense waiver and/or reimbursement %** % Ratio of net investment loss: Before expense waiver and/or reimbursement )%** )% )% )% )% )% After expense waiver and/or reimbursement )%** )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 57 The Olstein Funds Notes to Financial Statements (Unaudited) 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).Each Fund is a diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995, and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999, and were subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6 through October 30, 2013 and was eliminated thereafter.The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 58 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on a national securities exchange or reported on the NASDAQ NMS and Small Cap exchanges, are valued at their fair value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates fair value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees (the “Board”).The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 59 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of December 31, 2014: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
